Citation Nr: 9918685	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  90-21 264	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder from October 1, 1989, to September 
16, 1997.  

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder for the time period beginning 
September 17, 1997. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from April 1967 to June 
1969.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the St. Petersburg, Florida, Regional Office (hereinafter 
RO).  This case has been the subject of several Board 
remands, most recently in August 1997. 
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  For the period of time from October 1, 1989, to November 
6, 1996, considerable impairment of social and industrial 
adaptability due to post-traumatic stress disorder was shown; 
severe impairment of social and industrial adaptability due 
to post-traumatic stress disorder during this period was not 
shown. 

3.  For the period of time beginning on November 7, 1996, the 
veteran's post-traumatic stress disorder resulted in 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships due to 
such symptoms as disturbances of motivation and mood.  

4.  It is not shown for the period of time beginning November 
7, 1996, that symptoms of post-traumatic stress disorder 
resulted in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships. 

5.  There are no extraordinary factors associated with the 
service-connected post-traumatic stress disorder productive 
of an unusual disability picture so as to warrant the 
assignment of a disability rating in excess of 50 percent on 
the basis of an "extraschedular" rating. 

6.  The veteran has completed education equivalent with two 
years of junior college/barber college and his employment 
consisted almost entirely of being a barber; the veteran 
reports that be became too disabled to work due to post-
traumatic stress disorder in 1988.  

7.  Documents of record indicate the veteran is in receipt of 
Social Security Administration disability benefits based on 
impairment of functioning caused by post-traumatic stress 
disorder.   

8.  It is at least as likely as not that symptoms of post-
traumatic stress disorder are of sufficient severity to 
prevent the veteran from engaging in substantially gainful 
employment consistent with his employment history and 
educational and vocational attainment.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no more, for 
post-traumatic stress disorder beginning October 1, 1989, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.132, Diagnostic Code 
(hereinafter DC) 9411 (1996); 61 Fed. Reg. 52692-52702 (Oct. 
8, 1996), (codified at 38 C.F.R. §§ 4.125-4.130, DC 9411 
(1998)).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a total disability rating for compensation 
based on individual unemployability are met.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.15, 4.16(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In this regard, the RO 
has obtained pertinent records from the Social Security 
Administration (hereinafter SSA), afforded the veteran the 
appropriate VA psychiatric examination (conducted in 
September 1997), and accomplished the adjudication requested 
upon remand by the Board.     

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
  
I.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under the provisions of 38 C.F.R. § 4.132, DC 9411 (1995), 
definite impairment of social and industrial adaptability due 
to post-traumatic stress disorder warranted a 30 percent 
disability rating.  Considerable impairment of social and 
industrial adaptability due to post-traumatic stress disorder 
warranted a 50 percent disability rating.  Id.  Severe 
impairment of social and industrial adaptability due to post-
traumatic stress disorder warranted a 70 percent disability 
rating.  These are the "old" criteria, and as set forth 
below, the rating criteria for psychiatric disorders were 
changed during the pendency of the veteran's appeal.

The United States Court of Veterans Appeals stated in Hood v. 
Brown, 4 Vet. App. 301 (1993), that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1).  In a precedent opinion dated November 9, 1993, 
the VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c).

Regulations affecting the rating of psychiatric disabilities, 
as amended during the pendency of the veteran's appeal, 
codified at 61 Fed. Reg. 52692-52702 (Oct. 8, 1996) and 
38 C.F.R. §§ 4.125-4.130 (1998) and effective from November 
7, 1996, provide, in pertinent part, as follows: 

Occupational and social impairment due to psychiatric 
disorders, such as post-traumatic stress disorder, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent disability rating.  38 C.F.R. § 4.130, 
DC 9411 (1998).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of post-traumatic 
stress disorder as: flattened affect; circumstantial,   
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (1998).  

Occupational and social impairment due to post-traumatic 
stress disorder with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships warrants a 70 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (1998).  These are the "new" 
criteria, and the Board's adjudication below will include 
consideration of both the "new" and "old" criteria, with 
the veteran being afforded the benefit of the criteria most 
favorable to him, as appropriate.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Should a veteran fail to meet the disability percentage 
requirements of 4.16(a), the established VA policy is that 
all veterans who nonetheless are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled 
under 38 C.F.R. § 4.16(b).  38 C.F.R. § 4.16(b) also provides 
that the veteran's employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue are for consideration. Additionally, 38 C.F.R. § 
3.321(b)(1) provides for a total disability rating on an 
extraschedular basis to accord justice in exceptional cases 
where the schedular evaluations are found to be inadequate.  
Consideration is to be given to whether there is such marked 
interference with employment that the application of the 
regular schedular standards is impractical.  The Board notes 
that during the pendency of the veteran's appeal, the 
provisions of 38 C.F.R. §  4.16(c), which provided that a 
total disability rating for compensation based on individual 
unemployability could not be granted if the only compensable 
service-connected disability was a mental disorder, were 
rescinded.  61 Fed. Reg. 52692-52702 (Oct. 8, 1996).  Thus, 
the fact that the veteran's only compensable service-
connected disability is a mental disorder does not preclude 
entitlement to a total disability rating for compensation 
based on individual unemployability.  See Karnas, 1 Vet. App 
at 308.  
 
A total disability rating is based primarily upon the average 
impairment in earning capacity; that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical effects and, 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical endowment preventing the 
usual amounts of success in overcoming the handicap of 
disability, and to the effect of combinations of disability.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 4.15.

II.  Analysis

A.  Increased Rating Claims

The veteran's representative has contended that the effective 
date of the 50 percent rating assigned for post-traumatic 
stress disorder by the RO should be October 1, 1989, instead 
of the date chosen by the RO, September 17, 1997.  Review of 
the evidence of record indicates that the RO chose September 
17, 1997, as the date for the assignment of a 50 percent 
rating for post-traumatic stress disorder because it was felt 
that findings consistent with such a rating were not 
demonstrated until a VA examination conducted on that date.   

While the Board concedes that there certainly is not a 
definitive clinical record or other document dated prior to 
September 17, 1997, from which it is clearly ascertainable 
that the criteria for a 50 percent rating for post-traumatic 
stress disorder were met under either the "old" or "new" 
criteria, there is some clinical evidence dated prior to 
September 17, 1997, suggesting that these criteria were met.  
For example, a February 1992 report from a mental health 
professional affiliated with the Tampa "Vet Center" 
indicated the symptoms of post-traumatic stress disorder 
"dramatically" interfered with the veteran's able to 
function, particularly with regard to relating with others.  
In addition, the severity of the veteran's post-traumatic 
stress disorder was described as "moderate" following a 
January 1993 VA psychiatric examination, and the Global 
Assessment of Functioning (hereinafter GAF) score (55) 
following a June 1995 VA examination represented between 
"moderate" and "serious" impairment of functioning. 

Such assessments of impairment of functioning due to post-
traumatic stress disorder described above are in the opinion 
of the Board illustrative of "considerable" industrial 
impairment.  Thus, in short, the Board finds that the 
clinical evidence of record supports a finding that the 
"old" criteria for a 50 percent rating (considerable 
impairment of social and industrial adaptability) for 
disability due to post-traumatic stress disorder were met for 
the period from October 1, 1989, to November 6, 1996.  In 
addition the Board finds that the "new" criteria for a 50 
percent rating, applicable on and after November 7, 1996, 
were met, as the evidence shows that during this time, the 
veteran had difficulty in establishing and maintaining 
effective work and social relationships due to symptoms of 
post-traumatic stress disorder.  (See e.g. August 1996 and 
September 1997 VA examinations indicating that the veteran's 
symptomatology during this period of time made it difficult 
for him to work as a barber, which was his predominant 
occupation following his discharge from the service.)  

Having found that the criteria for a rating of 50 percent for 
post-traumatic stress disorder for the period beginning on 
October 1, 1989, were met, there remains for consideration 
entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.  AB v. Brown, 6 Vet App 35 (1993).  
Turning first to whether entitlement to rating in excess of 
50 percent were met under the "old" criteria, the severity 
of the veteran's post-traumatic stress disorder, as indicated 
above, was described as "moderate" following the January 
1993 VA examination, and between "moderate" and "serious" 
following the June 1995 VA psychiatric examination.  The GAF 
score following an August 1996 VA psychiatric examination was 
65, which corresponds to between "mild" and "moderate" 
functional impairment.  The most recent GAF score (60) 
obtained following a VA examination conducted in September 
1997 was representative of moderate functional impairment, 
and it was indicated upon psychologic testing conducted at 
that time that there may have been an "over endorsement" of 
symptomatology.  Moreover, it was felt by the examiner who 
conducted this testing that while the veteran's post-
traumatic stress disorder may limit "certain aspects" of 
employment, it did not preclude all employment.  The Board 
concludes that these assessments of the degree of the 
functional impairment resulting from post-traumatic stress 
disorder cannot reasonably said, when considered in total, to 
equate with or approach the "severe" level of impairment of 
social and industrial adaptability required for a rating in 
excess of 50 percent rating for post-traumatic stress 
disorder under the "old" criteria codified at 
38 C.F.R. § 4.132, DC 9411 (1995).

Applying the "new" criteria for rating post-traumatic 
stress disorder codified at 38 C.F.R. § 4.130, DC 9411 
(1998), a 70 percent rating under these provisions  require 
deficiencies in "most areas" and the complete inability to 
establish and maintain effective relationships.  A review of 
the clinical evidence of suggests that while the veteran's 
post-traumatic stress disorder results in some difficulties, 
the GAF scores and other clinical findings of record are not 
indicative of a person who is deficient in "most" areas.  
Moreover, the veteran does not have the complete inability to 
maintain all relationships, as reflected by the notation on 
the report from the September 1997 VA examination indicating 
that the veteran, while not having many friends, did have 
some meaningful relationships.  Finally, the constellation of 
symptomatology required to establish a rating in excess of 50 
percent under the "new" criteria, such as obsessional 
rituals, illogical speech patterns, near continuos panic or 
depression, or the neglect of personal hygiene and 
appearance, is not demonstrated.  

In short, the Board concludes that application of both the 
"new" and "old" criteria for rating post-traumatic stress 
disorder does not warrant the assignment of a rating in 
excess of 50 percent on or after October 1, 1989.  In making 
this determination, the Board has, as required by Schafrath, 
considered the entire clinical history associated with the 
veteran's post-traumatic stress disorder, including the fact 
that he has been hospitalized on several occasions for 
treatment of post-traumatic stress disorder and substance 
abuse that has been etiologically linked to this disability.  
The Board notes however, that the last such hospitalization 
occurred in 1989, and that temporary 100 percent ratings as 
provided by 38 C.F.R. § 4.29 for these hospitalizations have 
been afforded the veteran.  Thus, while the Board does not 
intend to minimize the severity the veteran's psychiatric 
impairment represented by these hospitalizations, and 
acknowledges that some of these hospitalizations were 
coincident with suicidal ideation and disruptive behavior, 
the fact that the veteran was not hospitalized during the 
time period which is the subject of this decision is of 
significance to the Board. 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that as frequent hospitalization during the 
period of time that is the subject of this appeal is not 
shown, nor is there any other evidence that the veteran's 
post-traumatic stress disorder involves such disability that 
a schedular rating in excess of 50 percent would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1), entitlement 
to an increased disability rating on an "extraschedular" 
basis would not be justified.  

B.  Entitlement to a Total Disability 
Rating for Compensation Based on 
Individual Unemployability

Following VA psychiatric testing conducted in September 1997, 
it was the conclusion of the examiner that although the 
veteran is able to work, the type of employment would have to 
involve a position in an isolated environment.  She also 
stated that the veteran would have a "great deal of 
difficulty" in being a barber.  Several other clinical 
records indicate that symptoms of post-traumatic stress 
disorder, including irritability and difficulty with impulse 
control and temper when relating with others, have resulted 
in the veteran not being able to work as a barber.  The 
veteran contended that he became too disabled to work in 1988 
on a VA Form 21-8940 submitted in June 1993, and the only 
employment listed by the veteran on this document was as a 
barber.  In addition, while it was indicated on this document 
that the veteran's education included two years of college, 
it appears that this was limited to attendance at a 
junior/barber college.  Furthermore, while the VA is not 
bound by SSA decisions, the veteran is in receipt of benefits 
from the SSA due to disability associated with post-traumatic 
stress disorder.  (See SSA "Disability Determination and 
Transmittal" form of record.) 

The Board concludes that based on the evidence summarized 
above, to include that indicating that the veteran's 
education and employment background is essentially limited to 
training and work as a barber, a total disability rating for 
compensation based on individual unemployability on an 
"extraschedular" basis is warranted.  See 
38 C.F.R. §§ 3.321(b)(1), 4.16(b).  In making this 
determination, the veteran has also been afforded the benefit 
of the provisions of 38 C.F.R. § 4.15 to the extent that it 
finds that the "peculiar effects of occupational 
activities," in this case the interpersonal skills clearly 
required to function as a barber, precludes successful 
employment by the veteran in his chosen occupation.  While 
some evidence of record would tend to indicate that the 
veteran's post-traumatic stress disorder is not so disabling 
as to preclude employment, the evidence clearly demonstrates 
that the veteran suffers from intrusive recollections of 
combat duty in the Vietnam War that results in his having 
difficulty in relating normally with other people.  Such duty 
is well-documented to have included extensive exposure to 
hostile fire as a rifle man, squad leader and fire team 
leader while serving in Vietnam as a Unties States Marine, 
and it is noted in this regard that the veteran was awarded 
the Purple Heart and Combat Action Ribbon.  Accordingly, as 
required by 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; and 
Gilbert, 1 Vet. App. at 49, all reasonable doubt has been 
resolved in the veteran's favor such that it is the 
conclusion of the Board that entitlement to a total 
disability rating for compensation based on individual 
unemployability is warranted.  



ORDER

Entitlement to a 50 percent rating for post-traumatic stress 
disorder effective from October 1, 1989, is granted.  

Entitlement to rating in excess of 50 percent for post-
traumatic stress disorder is denied.  

Entitlement to a total disability rating for compensation 
based on individual unemployability is granted. 

		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


